 Case 5:20-cv-00347-SVW-SHK Document 27 Filed 07/20/20 Page 1 of 3 Page ID #:255

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.        5:20-cv-00347-SVW-SHK                                          Date        July 20, 2020
 Title           Nayonna Brezinski v. Graco Childrens Products, Inc. et al




 Present: The Honorable         STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                      Paul M. Cruz                                                N/A
                      Deputy Clerk                                      Court Reporter / Recorder
               Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                            N/A                                                       N/A
 Proceedings:                IN CHAMBERS ORDER GRANTING DEFENDANTS’ MOTION TO
                             DISMISS [19]

         I.        Background

        Nayonna Brezinski and Rachel Bishop (“Plaintiffs”) bring these claims against Newell Brands
DTC, Inc. and Graco Children’s Products, Inc. (“Defendants”) under this Court’s Diversity jurisdiction
and as a class action on behalf of themselves and “all others similarly situated . . . .” First Amended
Complaint (FAC), Dkt. 14. Plaintiffs bring claims of: (1) fraud; (2) unjust enrichment; (3) breach of
express warranty; (4) breach of implied warranty; (5) violation of California’s Consumer Legal
Remedies Act (“CLRA”), Cal. Civil Code § 1750, et seq.; (6) violation of California’s Unfair
Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.; (7) violation of California’s False
Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500, et seq. Id.

         II.       Motion to Dismiss

       Plaintiffs allege claims against Defendants based on three products: the Little Lounger Seat,
DreamGlider Infant Swing, and the Duet Glide Sling. Id. However, the two Plaintiffs only allege that
they purchased the Little Lounger and DreamGlider. Neither of the named Plaintiffs have alleged they
ever purchased the Graco Duet Glide Sling, and have therefore insufficiently alleged standing to bring
claims related to that product. See Contreras v. Johnson & Johnson Consumer Cos., 2012 WL
12096581, at *2 (C.D. Cal. Nov. 29, 2012).




                                                                                                      :
                                                               Initials of Preparer                PMC

                                              CIVIL MINUTES - GENERAL                                       Page 1 of 3
 Case 5:20-cv-00347-SVW-SHK Document 27 Filed 07/20/20 Page 2 of 3 Page ID #:256

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.    5:20-cv-00347-SVW-SHK                                           Date    July 20, 2020
 Title       Nayonna Brezinski v. Graco Childrens Products, Inc. et al


        Plaintiffs have also failed to properly allege standing to bring a “benefit of the bargain” claim on
either of the purchased products. Plaintiffs have not alleged that the use of the contested products caused
any injury, or even that Plaintiffs have ever used the products at all. See Whitson v. Bumbo, No. 07-CV-
05597 MHP, 2009 WL 1515597, at *2, 4 (N.D. Cal. Apr. 16, 2009) (dismissing claims for “violation of
state consumer protection laws, breach of express and implied warranties and unjust enrichment” for
Bumbo baby seats because plaintiff had “not alleged how or whether she used her Bumbo seat, nor has
she alleged that she or a child on whose behalf she has standing to sue was injured by the seat.”).
Plaintiffs claim they were deprived the benefit of the product they purchased, but Plaintiffs have failed
to provide a factual allegation that the product did not or cannot perform the function for which is was
sold. The only factual allegations Plaintiffs have provided are injuries resulting from unrelated, third-
party products, and the fact that Defendants issued a recall for the products in question. But “the
presence of a [product] recall alone does not establish . . . harm, economic or otherwise.” Coffelt v.
Kroger Co., 2018 WL 6004543, at *10 (C.D. Cal. Aug. 17, 2018). Plaintiffs must provide a specific
factual allegation that the contested products caused some actual harm, economic or otherwise. The
Court is unable to discern from the complaint any concrete injury, which falls short of the “short and
plain statement of the claim showing that the pleader is entitled to relief” required under FRCP 8(a)(2).

        Plaintiffs have also failed to sufficiently allege fraud under FRCP 9(b) because they have yet to
identify any misrepresentation on the part of Defendants. “Rule 9(b)'s particularity requirement applies
to state-law causes of action. [W]hile a federal court will examine state law to determine whether the
elements of fraud have been pled sufficiently to state a cause of action, the Rule 9(b) requirement that
the circumstances of the fraud must be stated with particularity is a federally imposed rule.” Vess v.
Ciba-Geigy Corp. USA, 317 F.3d 1097, 1103 (9th Cir. 2003) (internal quotation marks omitted). A
product recall does not imply an admission of false or misleading advertising, and Plaintiffs have yet to
provide any factual allegation that the products did not or could not perform as advertised. More
importantly for fraud pleading, Plaintiffs have not shown how any of Defendants’ statements or
advertising were false or misleading.

       Plaintiffs have sought a nation-wide class action on the basis of unidentified state common law
and California statutory law. There is no discernible class, nation-wide or otherwise, because Plaintiffs
have not stated a sufficient basis in law. Without a sufficient allegation of fraud or a cogent class action
claim, Plaintiffs have not properly invoked this Court’s diversity jurisdiction because the amount in
controversy has not been met. Without the class component, even assuming Plaintiffs’ benefit of the
bargain theory can be sufficiently alleged, Plaintiffs need to show that the amount in controversy
exceeds $75,000, which is not plausible in relation to the cost of a single low-cost product that caused no




                                                                                                :
                                                            Initials of Preparer             PMC

                                          CIVIL MINUTES - GENERAL                                    Page 2 of 3
 Case 5:20-cv-00347-SVW-SHK Document 27 Filed 07/20/20 Page 3 of 3 Page ID #:257

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       5:20-cv-00347-SVW-SHK                                         Date    July 20, 2020
 Title          Nayonna Brezinski v. Graco Childrens Products, Inc. et al


injury. Without, for the moment, addressing Plaintiffs’ standing to request injunctive relief, Plaintiffs
have failed to demonstrate the requested injunctive relief would exceed the amount in controversy.
Without jurisdiction, the Court is unable to hear Plaintiffs claims under the California’s statutory
scheme.

         III.    Conclusion

        Defendants’ motion to dismiss is GRANTED. Plaintiff is given 21 days to amend the complaint.
Failure to remedy the aforementioned defects in future pleading, if any, may result in dismissal with
prejudice.




                                                                                                :
                                                             Initials of Preparer            PMC

                                           CIVIL MINUTES - GENERAL                                    Page 3 of 3
